Citation Nr: 0731000	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-23 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied entitlement to service connection for bilateral 
hearing loss and tinnitus.  

The issue of bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Resolving all doubt, the competent medical evidence shows a 
relationship between the current diagnosis of tinnitus and 
service.


CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for tinnitus.  He claims 
that he is presently suffering from tinnitus as a result of 
noise exposure during his service, particularly while working 
as an aircraft mechanic from December 1942 to November 1945.  
He testified that he worked on the flight line on aircraft 
engines every two to three weeks and recalled that when he 
had to adjust the carburetor he had to dip his head about ten 
inches from the engine while it was running full throttle.  
He indicated that when he was finished his ears would hurt. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present tinnitus disability.  A June 2006 
private audiological examination shows a diagnosis of 
constant bilateral tinnitus.  An April 2005 VA medical 
examination report also notes that the veteran is suffering 
from tinnitus.  

The next issue is whether there is evidence of any in-service 
incurrence of tinnitus.  The service medical records are 
negative.  Personnel records confirm, however, that the 
veteran served as an aircraft mechanic in service.  Based on 
these records and the veteran's credible testimony of 
exposure to aircraft engine noise, the veteran's exposure to 
acoustic trauma in service is conceded.   See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the record shows a present tinnitus disability and 
exposure to acoustic trauma in service, the determinative 
issue is whether these are related.

The favorable evidence consists of a June 2006 medical 
opinion from a private audiologist, which noted that it was 
likely that the veteran's reported immediate onset of 
tinnitus following his service was directly correlated to 
military noise exposure.  The audiologist found that the 
veteran had noise exposure in service while working as an 
aircraft mechanic, which resulted in vibro-tactile sensations 
and temporary threshold shift, as well as constant bilateral 
tinnitus, worse in the left ear.  In making this decision, 
the audiologist accounted for the veteran's post service 
noise exposure while working in construction from 1945 to 
1948 and occasional noise exposure from recreational 
activities.  

The negative evidence consists of an April 2005 VA hearing 
examination report in which the examining audiologist noted 
that it was less likely than not that the veteran's current 
tinnitus was related to military service.  The examiner did 
note the veteran's history of noise exposure to aircraft 
engines in service, but based her opinion on the fact that 
there are no documented audiometric examinations since the 
veteran's discharge in 1945.

In the present case the evidence favorable to finding a 
service connection is relatively equally-balanced with the 
evidence unfavorable to finding a service connection. 38 
U.S.C.A. § 5107(b).  The veteran has presented credible 
testimony of chronic symptoms related to tinnitus from the 
1950's to present.  He is competent to testify as to that 
which can experience.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The private audiologist who provided the 
positive opinion based her finding in part on these chronic 
complaints as well as the type of noise exposure the veteran 
experienced in service.  Because the veteran has put forth 
evidence in the form of a medical evaluation that essentially 
counterbalances the VA examiner's evaluation, the evidence is 
in equipoise.   Both the private audiologist and the VA 
examiner's medical opinions are competent and there appears 
to be no reason to value one over the other.  Therefore, all 
doubt is resolved in the veteran's favor and service 
connection for tinnitus is warranted. 

The veteran's service connection claim for tinnitus has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See, Bernard v. Brown, 4 Vet. App. 384. 393 (1993).
  

ORDER

Entitlement to service connection for tinnitus is granted, 
subject to the rules and payment of monetary benefits.


REMAND

The veteran seeks service connection for bilateral hearing 
loss due to noise exposure from aircraft engines while 
working as an aircraft mechanic during World War II.  He 
testified that he worked on the flight line in service on 
aircraft engines every two to three weeks and recalled that 
when he had to adjust the carburetor he had to dip his head 
about ten inches from the engine while it was running full 
throttle.  He indicated that when he was finished his ears 
would hurt.

A June 2006 private audiological examination shows a 
diagnosis of severe-to-profound sensorineural bilateral 
hearing loss from 500-4000 Hz in the left ear and 500-1000 Hz 
in the right ear.  An April 2005 VA medical examination 
report notes that the veteran is suffering from moderate 
sloping to severe sensorineural bilateral hearing loss from 
500-4000 Hz.  Personnel records also show the veteran served 
as an aircraft mechanic during his service from December 1942 
to November 1945.  
 
As the record shows a current diagnosis of hearing loss in 
both ears and exposure to acoustic trauma in service, medical 
evidence is necessary to show a relationship between the two.  
There are two medical opinions of record addressing the 
etiology of the veteran's tinnitus.  An April 2005 VA 
examiner found that the veteran's hearing loss was not due to 
military service, noting that there were no documented 
audiological evaluations of record for nearly 60 years after 
service.  The examiner noted the veteran's in-service 
exposure to engine noise and his post-service occupational 
and recreational noise exposure, including flying private 
planes.  A private physician submitted two statements in 
January 2005 and May 2005 relating the veteran's current 
hearing loss to his working on aircraft engines in service.  
In May 2005, the physician noted that he had not tested the 
veteran formally and that he was basing his opinion on the 
veteran's reported history, which included a 1962 hearing 
test on which the veteran was reportedly told he had a 50 
percent hearing loss bilaterally.  Unfortunately, this 1962 
document is not of record.  The veteran testified that it was 
no longer available.  The veteran further testified that he 
did not have significant post-service occupational or 
recreational noise exposure, as documented by the VA 
examiner.  He noted that he had a pilot's license but flew 
Cessnas, which were very quiet. 

Another medical evaluation is necessary to resolve this claim 
as it appears both opinions of record are not based on 
entirely accurate information.  A statement from a June 2006 
audiologist also is of record, but an opinion regarding the 
etiology of the hearing loss disability was not provided.  
Specifically, the private audiologist noted the veteran's 
exposure to acoustic trauma in service and that his hearing 
loss was due to noise exposure, but indicated that it would 
be impossible to quantify the effects, noting that the 
hearing was likely due to a number of contributing factors, 
including exposure to occupational and recreational noise.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an audiology 
examination to determine whether the 
veteran's current bilateral hearing loss 
is at least as likely as not related to 
exposure to aircraft engine noise and 
working on the flightline in service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide an opinion as to whether any 
current hearing loss is related to active 
service.  A detailed rationale for all 
medical opinions must be provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


